NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                  Fed. R. App. P. 32.1



              United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Submitted December 2, 20081
                                  Decided April 10, 2009

                                            Before

                            DIANE P. WOOD, Circuit Judge 

                            ANN CLAIRE WILLIAMS, Circuit Judge

                            DIANE S. SYKES, Circuit Judge

No. 08‐1883

UNITED STATES OF AMERICA,                            Appeal from the United States District
                Plaintiff‐Appellee,                  Court for the Southern District of Indiana,
                                                     Indianapolis Division.

       v.                                            No. 03 CR 62‐01

JEFFREY GARRETT,                                     Sarah Evans Barker,
                     Defendant‐Appellant.            Judge.

                                            ORDER

       Jeffrey Garrett was sentenced to life imprisonment following his conviction for
possession with intent to distribute 50 grams or more of crack cocaine and possession of a
firearm during a drug trafficking crime.  We affirmed Garrett’s conviction.  Garrett


1
 This successive appeal has been submitted to the original panel under Operating
Procedure 6(b).  After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus the appeal is submitted on the briefs and the record.  See
Fed. R. App. P. 34(a)(2).  
No. 08‐1883                                                                                         2

subsequently filed a motion in the district court pursuant to 18 U.S.C. § 3582(c)(2), seeking
to avail himself of the benefits of the retroactive crack cocaine amendments.  We agree with
the district court that Garrett is ineligible for a sentence reduction because he was sentenced
to the mandatory minimum sentence, and we therefore affirm the district court’s decision
denying his motion.

                                      I.  BACKGROUND

        On November 3, 2004, the United States District Court for the Southern District of
Indiana sentenced Jeffrey Garrett to life imprisonment following his conviction for 
possession with intent to distribute 50 grams or more of crack cocaine under 21 U.S.C. §
841(a)(1) and (b)(1)(A)(iii), and possession of a firearm in violation of 18 U.S.C. § 924(c)(1). 
On July 11, 2005, we affirmed Garrett’s conviction after determining that the arresting
officers did not unlawfully detain Garrett during his traffic stop and had probable cause to
search his vehicle based on a drug‐detection dog’s positive alert to the presence of drugs
therein.  See United States v. Garrett, 139 F.App’x 720 (7th Cir. 2005). 
        On January 25, 2008, Garrett filed a pro se motion to modify his term of
imprisonment pursuant to 18 U.S.C. § 3582(c)(2), claiming that he was entitled to a sentence
reduction based on Amendment 706 to the Sentencing Guidelines, which reduced by two
levels the offense levels applicable to most crack cocaine offenses.  On March 31, 2008, the
district court denied Garrett’s motion, concluding that Garrett was ineligible for a sentence
reduction because he had been sentenced to the statutorily required mandatory sentence. 
Garrett appeals. 


                                         II.  ANALYSIS

        We review a district court’s application of the sentencing guidelines de novo.  United
States v. Rollins, 544 F.3d 820, 837 (7th Cir. 2008).  In order for a district court to reduce a
defendant’s sentence under § 3582(c)(2), that reduction must be consistent with any
applicable policy statements issued by the Sentencing Commission.  18 U.S.C. § 3582(c)(2). 
The Commission has stated, and we have held, that Amendment 706 does not have the
effect of lowering a defendant’s guidelines range when the range applicable to that
defendant by operation of law was the statutory minimum term.  U.S.S.G § 1B1.10, cmt.
n.1(A); United States v. Poole, 550 F.3d 676, 679 (7th Cir. 2008).  Therefore, application note
1(A) precludes a district court from reducing a sentence based on the statutory mandatory
minimum for crack cocaine.  See Poole, 550 F.3d at 679, n. 2; see also United States v. Forman,
553 F.3d 585, 588 (7th Cir. 2008); accord United States v. Black, 523 F.3d 892, 892‐93 (8th Cir.
2008).
       In this case, the Presentence Investigation Report indicated that Garrett had two
No. 08‐1883                                                                                      3

prior felony drug convictions.  His sentence was therefore imposed pursuant to 21 U.S.C. §
841(b)(1)(A)(iii), which states that any person who intends to distribute 50 or more grams of
crack cocaine “after two or more prior convictions for a felony drug offense have become
final . . . shall be sentenced to a mandatory term of life imprisonment.”  The district court
therefore had no freedom to reduce Garrett’s sentence below the mandatory minimum for
the offense.  Kimbrough v. United States, 128 S. Ct. 558, 574 (“[A]s to crack cocaine sentences
in particular, we note . . . [that] district courts are constrained by the mandatory minimums
Congress prescribed in the 1986 Act”).  Accordingly, we find that the district court properly
denied Garrett’s § 3582(c)(2) motion for sentence modification. 


                                     III.  CONCLUSION

       The district court’s denial of Garrett’s § 3582(c)(2) motion  is AFFIRMED.